By the Court

Warner, J.
delivering the opinion.
[1.] The first objection is, that the Court below overruled the defendant’s plea, and gave judgment at the first term, without the intervention of a Jury. In Reed vs. Sullivan, (1 Kelly, 292,) we held, that if the defendant filed such an issuable plea as required the intervention of a Jury, he was entitled to a Jury trial. The two pleas filed by the defendants in this case were not such issuable pleas as required the intervention of a Jury. The first plea is a plea of non est factum, and under the provisions of our Judiciary Act of 1-799, ought to have been supported by an affidavit of the truth thereof, which does not appear to have been done, and the Court below properly overruled it as a valid ground *503of defence. The second plea is a plea of nul tril record, which wras very properly decided by the Court,upon an inspection of the record; for a record is' of too high a nature to be tried by a Jury, or in any other way than by itself. 3 Bl. Com. 331. Gould’s Pleading, 313, §17.
[2.] The next objection is, that the verdict of the Jury, rendered in the original suit, was not signed by all the Jurors, but only by one, describing himself as Foreman. That the record should show upon its face there was a competent number of Jurors to render a verdict, is unquestionably true; but that is not the objection here. This verdict is signed by the Foreman for himself and his fellow Jurors, in accordance with the uniform practice of our Courts.
[3.] The defendants also objected to the bond when tendered in evidence, because the names of the securities were omitted in the (condition of' the bond. The names of the' securities were inserted in the first part of the boncf, and the omission of their names in the condition does not, in our judgment, alter the legal effect of the instrument. The objection to the bond was, therefore, properly overruled by the Court below.
[4.] Another objection was made to the affidavit to hold the defendant in the original suit to bail. The affidavit was made by the attorney of the plaintiffs, who stated therein, that “ he claims the sum of forty-nine- dollars and twenty-three cents, besides interest, to be due the said' Carter & Ritch, from Charles B. Word, of said County, by a promissory note,”'&c. The objection is, that the deponent swears that he “ claims” the sum of forty-nine dollars and twenty-three cents, besides interest, to be due the said Carter & Ritch, from Charles B. Word; whereas, it is contended the affidavit should have stated positively, that such sum was due, without saying he claimed it to be due. The Statute requires that the plaintiff should make oath of the amount claimed by him, &c. Prince, 422. The affidavit was made according to the requisitions of the Statute, and, therefore', a good affidavit to hold the original defendant to bail.
Let the judgment of the Court below be affirmed.